IN THE COURT OF CRIMINAL APPEALS

OF TEXAS




NO. 20,574-03


				  EX PARTE TROY KUNKLE





HABEAS CORPUS APPLICATION
           FROM NUECES COUNTY            



Per Curiam.


O R D E R


	This is a subsequent application for a writ of habeas corpus under Texas Code of Criminal
Procedure, Article 11.071 § 5.
	Applicant was convicted of capital murder on February 26, 1985.  We affirmed the judgement and
sentence on June 18, 1986.  Kunkle v. State, 771 S.W.2d 435 (Tex.Crim.App. 1986), cert. denied 492
U.S. 925 (1989).  Applicant's original application for writ of habeas corpus was considered by this Court
and relief denied on February 3, 1993.  Applicant has filed this subsequent application alleging jurisdiction
under the provisions of Texas Code of Criminal Procedure, Article 11.071, § 5(a)(1).  However,
applicant has an action in this case pending in federal court.  




	KUNKLE   -2-
As such we decline to consider his claims.  See Ex parte Soffar,   S.W.3d  , No. 29,980-02
(Tex.Crim.App, February 11, 2004).
	This application is dismissed without prejudice.
	IT IS SO ORDERED THIS THE 15TH DAY OF SEPTEMBER, 2004.
Do Not Publish